Dismissed and Memorandum Opinion filed May 28, 2009







Dismissed
and Memorandum Opinion filed May 28, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00324-CV
____________
 
PAUL JEFFREY CONNALL, Appellant
 
V.
 
SENIOR WARDEN A.D. CASKEY, ET AL, Appellees
 

 
On Appeal from the
52nd District Court
Coryell County,
Texas
Trial Court Cause
No. COT-05-36460 
 

 
M E M O R A N D U M   O P I N I O N
This is
an attempted appeal from an order signed December 29, 2008.  On May 18, 2009,
appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Seymore, Brown, and
Sullivan.